            Case 2:20-cr-00200-RBS Document 19 Filed 07/28/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   UNITED STATES OF AMERICA,    :
                                :
      v.                        :
                                :
   GLENMARK PHARMACEUTICALS     : Criminal No. 2:20-cr-200-RBS
   INC., USA,                   :
                                :
                     Defendant. :
                                :

               GLENMARK’S UNOPPOSED MOTION TO EXTEND TIME
              TO FILE PRETRIAL MOTIONS AND ADJOURN TRIAL DATE

       Glenmark Pharmaceuticals, Inc., USA (“Glenmark”) respectfully moves the Court to

extend the time to file pretrial motions and adjourn the trial date in this matter. In support of this

Motion, Glenmark states as follows:

       1.       On June 30, 2020, the government charged Glenmark by Information with one

count of violating Section 1 of the Sherman Act, 15 U.S.C. § 1. (Dkt. 1.) On July 3, 2020,

Glenmark filed a Notice of Objection to Proceeding by Criminal Information, noting that it did

not waive its right to grand jury presentment under the Fifth Amendment to the Constitution and

Federal Rule of Criminal Procedure 7. (Dkt. 8.) The government filed a superseding indictment

on July 14, 2020. (Dkt. 14.)

       2.       On July 17, 2020, Glenmark was arraigned before Magistrate Judge Thomas J.

Rueter on the superseding indictment. At the arraignment, Judge Rueter ordered, pursuant to

Local Rule 12.1, that pretrial motions be filed within fourteen days of July 17, 2020. (Dkt. 16.)

       3.       On July 23, 2020, the Court issued an order setting a trial date of August 31,

2020. (Dkt. 17.)

       4.       Glenmark has not yet received any discovery in this matter.
             Case 2:20-cr-00200-RBS Document 19 Filed 07/28/20 Page 2 of 4




        5.       Counsel for Glenmark and the government met and conferred on July 27, 2020

and began discussions regarding the scope and timing of discovery in this case. Those

discussions confirmed that discovery in this case will be voluminous.

        6.       The timing of discovery, in turn, will impact Glenmark’s ability to evaluate and

file pretrial motions.

        7.       The parties agreed to engage in further discussions so that a joint proposal can be

made to the Court.

        8.       The parties respectfully request that the Court vacate the existing deadline for

pretrial motions, adjourn the August 31, 2020 trial date, and set a status conference

approximately six weeks from now, to allow the parties time to meet and confer regarding

discovery, pretrial motions, and other scheduling matters. The parties will be prepared to discuss

these matters at the status conference so the Court may issue a scheduling order following the

status conference.

        9.       Counsel for the government consent to this motion.




                                   [signatures on following page]




                                                   2
         Case 2:20-cr-00200-RBS Document 19 Filed 07/28/20 Page 3 of 4




Dated: July 28, 2020                   Respectfully submitted,

                                           /s/ Beth A. Wilkinson

Lisa C. Dykstra (PA ID 67271)          Beth A. Wilkinson (pro hac vice)
Zane David Memeger (PA ID 62728)       Alexandra Walsh (pro hac vice)
                                       Brian L. Stekloff (pro hac vice)
MORGAN, LEWIS & BOCKIUS LLP            Kosta Stojilkovic (pro hac vice)
1701 Market Street
Philadelphia, PA 19103-2921            WILKINSON WALSH LLP
Telephone: (215) 963-5000              2001 M Street NW, 10th Floor
Fax: (215) 963-5001                    Washington, DC 20036
lisa.dykstra@morganlewis.com           Telephone: (202) 847-4000
zane.memeger@morganlewis.com           Fax: (202) 847-4005
                                       bwilkinson@wilkinsonwalsh.com
                                       awalsh@wilkinsonwalsh.com
                                       bstekloff@wilkinsonwalsh.com
                                       kstojilkovic@wilkinsonwalsh.com

                                       Attorneys for Defendant Glenmark
                                       Pharmaceuticals Inc., USA




                                       3
         Case 2:20-cr-00200-RBS Document 19 Filed 07/28/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Beth A. Wilkinson, do hereby certify that I have served a true and correct copy of the

foregoing document upon all counsel/parties by electronic filing on July 28, 2020. This

document has been filed electronically and is available for viewing and downloading from the

ECF system.



                                                         /s/ Beth A. Wilkinson
                                                         Beth A. Wilkinson




                                                4
